Name: Commission Regulation (EC) No 3037/93 of 3 November 1993 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 93 Official Journal of the European Communities No L 272/ 13 COMMISSION REGULATION (EC) No 3037/93 of 3 November 1993 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb zone ; whereas it is appropriate consequently to open tenders separately for each of the zones where the condi ­ tions are fulfilled, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2 ), and in parti ­ cular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goat ­ meat (3), as amended by Regulation (EEC) No 1258/91 (4), provides in particular for detailed rules on the invitation to tender ; Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat (5), as last amended by Regulation (EEC) No 1258/91 , provides in particular the minimum quantities in respect of which a tender may be submitted ; Whereas the application of Article 7 (3) of Regulation (EEC) No 3013/89 results in the opening of invitations to tender for private storage aid ; Whereas that Article provides for the application of these measures on the basis of the situation of each quotation HAS ADOPTED THIS REGULATION : Article 1 The invitations to tender are opened in Belgium, Denmark, Germany, France, Great Britain , Ireland, Northern Ireland and the Netherlands for aid to private storage for carcases and half-carcases of lamb. Subject to the provisions of Regulation (EEC) No 3447/90 tenders may be submitted to the intervention agencies of the Member States concerned. Article 2 Tenders must be submitted not later than 2 p.m. on 12 November 1993 to the relevant intervention agency. Article 3 This Regulation shall enter into force on 4 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 42, 19 . 2. 1993, p. 1 . (3) OJ No L 333, 30. 11 . 1990, p. 39 . (4) OJ No L 120, 15. 5 . 1991 , p. 15 . ( 5) OJ No L 333, 30 . 11 . 1990, p. 46.